 Case 19-20365            Doc 345    Filed 03/15/21 Entered 03/15/21 21:33:30          Desc Main
                                      Document     Page 1 of 4


TERRY W. CONNOLLY
WSB #6-3447
PATTON & DAVISON LLC
1920 Thomes Avenue, Suite 600
Cheyenne, Wyoming 82001
(307) 635-4111

RICHARD F. HOLLEY
(Admitted Pro Hac Vice)
ANDREA M. GANDARA
(Admitted Pro Hac Vice)
HOLLEY DRIGGS
400 S. 4th Street, Third Floor
Las Vegas, Nevada 89101
(702) 791-0308

                          IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF WYOMING

IN RE:                                       )
                                             )
         John Gerard Bielinski               )                Case No. 19-20365
                                             )                    Chapter 7
                        Debtor(s).           )

     TOWN & COUNTRY BANK’S WITNESS LIST AND SCHEDULE OF EXHIBITS

         Town & Country Bank (“T&C”), a creditor and interested party in this bankruptcy, by

and through its counsel, Terry W. Connolly of the law firm Patton & Davison LLC and Richard

F. Holley, Esq. (admitted pro hac vice) and Andrea M Gandara, Esq. (admitted pro hac vice) of

the law firm Holley Driggs, hereby makes the following disclosures as required by the Court’s

Order Scheduling Hearing on Motion for Order to Show Cause Regarding Christine Fletcher

(ECF. No. 327) [ECF. No. 335] (the “Order”) as follows:

         A.        WITNESSES

         Pursuant to the Order, Plaintiff discloses the following anticipated witnesses:

              1. Christine Fletcher
                 4565 South 20th Street
                 Milwaukee, Wisconsin 53221




11747-10/2567831.docx
 Case 19-20365          Doc 345    Filed 03/15/21 Entered 03/15/21 21:33:30          Desc Main
                                    Document     Page 2 of 4



              2. John Gerard Bielinski
                 c/o Ken McCartney, #5-1335
                 The Law Offices of Ken McCartney, P.C.
                 P.O. Box 1364
                 Cheyenne, WY 82003-1364
                 Tel (307) 635-0555
                 Fax (307) 635-0585
                 Email: bnkrpcyrep@aol.com

                   STEPHEN E. BERKEN
                   BERKEN CLOYES, PC
                   1159 Delaware Street
                   Denver CO 80204
                   Tel: (303) 623-4357
                   Fax: (720) 554-7853
                   E-mail: stephenberkenlaw@gmail.com
         Any and all witnesses identified by all parties.

         Plaintiff reserves the right to amend and supplement this disclosure as more information

becomes known, up through and including the time of hearing.

         B.        DOCUMENTS

         Pursuant to the Order, see attached the Exhibit Schedule.

         Dated this 15th day of March, 2021.
                                                   HOLLEY DRIGGS

                                                    /s/ Andrea M. Gandara
                                                   RICHARD F. HOLLEY, ESQ.
                                                   Nevada Bar No. 3077
                                                   ANDREA M. GANDARA, ESQ.
                                                   Nevada Bar No. 12580
                                                   400 South Fourth Street, Third Floor
                                                   Las Vegas, Nevada 89101

                                                   TERRY W. CONNOLLY
                                                   PATTON & DAVISON LLC
                                                   1920 Thomes Avenue, Suite 600
                                                   Cheyenne, Wyoming 82001
                                                   (307) 635-4111

                                                   Attorneys for Town & Country Bank




11747-10/2567831.docx
                                                 -2-
 Case 19-20365          Doc 345   Filed 03/15/21 Entered 03/15/21 21:33:30        Desc Main
                                   Document     Page 3 of 4



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 15th day of March, 2021, a true and correct
copy of the foregoing instrument was served on the following parties as follows:

BY REGULAR U.S. MAIL

         Christine Fletcher
         4565 South 20th Street
         Milwaukee, Wisconsin 53221

         James R. Eby, Esq.
         4020 N. Wilson Dr.
         Milwaukee, WI 53211

BY ELECTRONIC SERVICE:
Stephen E. Berken on behalf of Debtor John Gerard Bielinski
stephenberkenlaw@gmail.com, stephenberkenlaw@ecf.courtdrive.com

Stephen E. Berken on behalf of Defendant John Gerard Bielinski
stephenberkenlaw@gmail.com, stephenberkenlaw@ecf.courtdrive.com

Terry Wynn Connolly on behalf of Creditor Town & Country Bank
terry@pattondavison.com, pam@pattondavison.com

Terry Wynn Connolly on behalf of Plaintiff Town & Country Bank
terry@pattondavison.com, pam@pattondavison.com

Jamie Cotter on behalf of Trustee Tracy L. Zubrod
jcotter@spencerfane.com,
lhaydon@spencerfane.com,nschacht@spencerfane.com;zfairlie@spencerfane.com;sgoldstein@s
pencerfane.com,lwright@spencerfane.com

Andrea M Gandara on behalf of Creditor Town & Country Bank
agandara@nevadafirm.com,
mvanheuvelen@nevadafirm.com;apestonit@nevadafirm.com;oswibies@nevadafirm.com

Andrea M Gandara on behalf of Plaintiff Town & Country Bank
agandara@nevadafirm.com,
mvanheuvelen@nevadafirm.com;apestonit@nevadafirm.com;oswibies@nevadafirm.com

Richard F. Holley on behalf of Creditor Town & Country Bank
rholley@nevadafirm.com, oswibies@nevadafirm.com;apestonit@nevadafirm.com

Patrick M. Hunter on behalf of Creditor David Ben Bassat
notices@pmhunterlaw.com, g2002@notify.cincompass.com

Ken McCartney on behalf of Debtor John Gerard Bielinski
bnkrpcyrep@aol.com, chris@bankruptcyrep.com



11747-10/2567831.docx
                                             -3-
 Case 19-20365          Doc 345   Filed 03/15/21 Entered 03/15/21 21:33:30     Desc Main
                                   Document     Page 4 of 4


Ken McCartney on behalf of Defendant John Gerard Bielinski
bnkrpcyrep@aol.com, chris@bankruptcyrep.com

Justin M. Mertz on behalf of Interested Party Anthony Vodnik
jmmertz@michaelbest.com

David M. Miller on behalf of Trustee Tracy L. Zubrod
dmiller@spencerfane.com, nschacht@spencerfane.com

Christopher R. Miltenberger on behalf of Creditor Lamar Central Outdoor, LLC
miltenbergerc@gtlaw.com

Philip A. Pearlman on behalf of Attorney Spencer Fane LLP
ppearlman@spencerfane.com, nschacht@spencerfane.com

Philip A. Pearlman on behalf of Trustee Tracy L. Zubrod
ppearlman@spencerfane.com, nschacht@spencerfane.com

US Trustee
USTPRegion19.cy.ecf@usdoj.gov

Stephen R. Winship on behalf of Creditor David Ben Bassat
steve@winshipandwinship.com,
kim@winshipandwinship.com;billie@winshipandwinship.com;receptionist@winshipandwinship
.com

Stephen R. Winship on behalf of Plaintiff David Ben Bassat
steve@winshipandwinship.com,
kim@winshipandwinship.com;billie@winshipandwinship.com;receptionist@winshipandwinship
.com

Timothy L. Woznick on behalf of Interested Party Anthony Vodnik
twoznick@crowleyfleck.com, twillingham@crowleyfleck.com

Tracy L. Zubrod
tzubrod@zubrodlawofficepc.com, wy08@ecfcbis.com



                                     /s/ Olivia Swibies




11747-10/2567831.docx
                                             -4-
